Title: To George Washington from Daniel Morgan, 28 December 1781
From: Morgan, Daniel
To: Washington, George


                        
                            Sir
                            Winchester Decemr 28 1781
                        
                        Prior to your Excellency’s Answer to my Letter respecting the Prisoners of War in this County Capt. Barclay
                            of the 76th British Regiment had applied to me for permission to go to New York, or if that could not be granted, to go to
                            Head Quarters in order to sollicit your Excellency’s Permit to that Purpose he informs me that he is Paymaster to the
                            Regiment, that the Officers Prisoners here are in the greatest want of Money, and that he had advanced large Sums to the
                            Officers who are paroled to New York, and if they should go to Great Britain which he expects before
                            his Accounts are settled, that he will sustain most considerable Losses from these Considerations, and Colo. Wood refusing
                            to do any thing in the Matter, having he says recd no Direction from the Secretary at War, I have thought proper to grant
                            leave to Capt. Barclay to go to the Neighbourhood of your Excellency’s Quarters (should you be in Philada) in order to
                            apply for your further Permission. I have pointed out a particular Route for his Journey, & directed him to
                            Germantown where he will wait yr Excellencys Directions, as I thought it might be improper for him to go into the City. I
                            have the honour to be your Excellency’s most Obedt humbe Servt
                        
                            Danl Morgan

                        
                    